UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2009 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary11.9% Autoliv Carnival Home Depot Kohl's 187,610 a Newell Rubbermaid News, Cl. A Nordstrom Omnicom Group SK Equity Fund, LP (Units) 1.28 c Staples Target Time Warner Viacom, Cl. B 273,160 a Consumer Staples8.1% Cadbury, ADR Coca-Cola Enterprises CVS Caremark Estee Lauder, Cl. A PepsiCo Philip Morris International Whole Foods Market 234,220 a Energy10.4% Anadarko Petroleum Chevron ENI, ADR ENSCO International Halliburton Hess Newfield Exploration 204,420 a Occidental Petroleum XTO Energy Exchange Traded Funds.5% Standard & Poor's Depository Receipts (Tr. Ser. 1) Financial15.8% Bank of America BlackRock 32,855 7,123,621 Citigroup 2,012,110 9,738,612 Franklin Resources 82,600 8,309,560 Genworth Financial, Cl. A 607,070 7,254,486 Goldman Sachs Group 88,710 16,353,688 JPMorgan Chase & Co. 558,080 24,455,066 Lincoln National 313,670 8,127,190 MetLife 259,990 9,897,819 Morgan Stanley 413,310 12,763,013 State Street 182,530 9,601,078 Wells Fargo & Co. 308,210 8,685,358 Health Care15.0% Abbott Laboratories 168,510 8,336,190 Alexion Pharmaceuticals 150,120 a 6,686,345 AmerisourceBergen 219,340 4,908,829 Amgen 254,670 a 15,338,774 Boston Scientific 433,640 a 4,592,248 CIGNA 336,120 9,441,611 Covidien 162,365 7,023,910 Galen Partners II, LP (Units) 0.47 c 60,204 Gilead Sciences 170,340 a 7,934,437 Hospira 113,880 a 5,079,048 King Pharmaceuticals 414,520 a 4,464,380 Merck & Co. 150,720 4,767,274 Pfizer 1,475,960 24,427,138 Roche Holding, ADR 115,410 4,685,646 Schering-Plough 376,710 10,642,057 Teva Pharmaceutical Industries, ADR 102,570 5,185,939 Universal Health Services, Cl. B 114,800 7,109,564 Vertex Pharmaceuticals 240,440 a 9,112,676 Industrial10.7% Cummins 146,550 6,566,905 Dover 260,630 10,102,019 FedEx 156,480 11,770,426 General Electric 473,390 7,773,064 JetBlue Airways 472,220 a 2,823,876 KBR 275,535 6,417,210 Norfolk Southern 343,150 14,793,196 Parker Hannifin 173,700 9,004,608 Raytheon 212,260 10,182,112 Textron 405,560 7,697,529 Tyco International 359,185 12,384,699 Information Technology18.6% Apple 139,506 a 25,860,227 Broadcom, Cl. A 303,120 a 9,302,753 Cisco Systems 920,933 a 21,678,763 EMC 696,150 a 11,862,396 Google, Cl. A 40,853 a 20,256,960 Hewlett-Packard 411,270 19,416,057 International Business Machines 72,990 8,730,334 Microsoft 1,006,730 26,064,240 Oracle 650,648 13,559,504 Teradata 213,700 a 5,881,024 Tyco Electronics 281,370 6,268,924 VMware, Cl. A 116,680 a 4,687,035 Materials2.9% Dow Chemical 430,380 11,220,007 E.I. du Pont de Nemours & Co. 327,440 10,523,922 Owens-Illinois 142,840 a 5,270,796 Telecommunication Services1.6% AT & T 563,700 Utilities3.3% American Electric Power 186,830 5,789,862 Dominion Resources 226,420 7,811,490 Mirant 308,430 a 5,067,505 Sempra Energy 239,230 11,916,046 Total Common Stocks (cost $799,955,400) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $17,154,000) 17,154,000 b Total Investments (cost $817,109,400) 100.6% Liabilities, Less Cash and Receivables (.6%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. c Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $89,067 representing 0.01% of net assets (see below). Acquisition Purchase Net Issuer Date Price ($) Assets (%) Valuation ($) Galen Partners II, LP (Units) 5/1/96-1/3/97 127,987 per unit SK Equity Fund, LP (Units) 3/8/95-9/18/96 22,497 per unit  Average cost per unit.  The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At September 30, 2009 , the aggregate cost of investment securities for income tax purposes was $817,109,340. Net unrealized appreciation on investments was $122,624,898 of which $150,007,333 related to appreciated investment securities and $27,382,435 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 1 - Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds/Exchange Traded Funds Private Equities - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Equities ($) Balance as of 12/31/2008 Realized gain (loss) 0 Change in unrealized appreciation 0 (depreciation) Net purchases (sales) Transfers in and/or out of Level 3 0 Balance as of 9/30/2009 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
